The facts of the case were agreed on by the respective Counsel of the parties, and submitted to the Court for its judgment, and are these: on the morning of the      day of 1851, the defendant brought to the market a load of sheaf oats; they had been much wetted by the rain which fell on that day in bringing them to the market, and when they were offered for sale to several persons, they refused to buy them by weight if weighed in their condition at the market balance. The defendant then offered to sell them without weighing, and he was informed that such sale would be contrary to the ordinance of the City, to which he replied, that the ordinance was unconstitutional and void, and soon afterwards, on the same day, such of the oats as were dry he sold within the corporate limits of the City, to one Cooke, by weighing one bundle and counting the remainder, without their being weighed at the market balance. The ordinance under which this penalty is claimed is as follows:
RALEIGH, 19th January, 1850.
"At a meeting of the Intendant and Commissioners, held this evening, the Board passed unanimously the following ordinance concerning the public scales and the duty of the weigh-master: —
"Be it ordained by the Intendant and Commissioners of the City ofRaleigh, That all Fodder, Oats, Hay and other provender, sold in this market, shall be weighed at the public scales, and the weigh-master shall give a certificate of the weight of the load, and also of the cart or wagon when unloaded, and if any person shall sell or buy any Fodder, Oats, Hay or other provender, without the same being weighed as herein directed, he or they shall be fined the sum of five dollars for each offence, one half to the informant and the *Page 51 
other half to the City, to be recovered by warrant before the Intendant or any Justice of the Peace."
(Signed by the Intendant.)
The act of incorporation of the City of Raleigh, passed in 1803, in the 3rd Section, enacts as follows: —
"Be it enacted, That the Commissioners and their successors in office, chosen and qualified agreeably to the directions of this act, shall be and they are hereby incorporated, into a body corporate and politic, by the name of the Commissioners of the City of Raleigh, and by that name to have succession, by the election of freemen, as by this act directed, and a common seal: and they and their successors, by the name aforesaid, shall be able and capable to purchase, c., and also to sue, c., and from time to time at all times hereafter, to make such rules, orders, regulations and ordinances as to them shall seem necessary, for repairing the streets, for erecting public pumps and keeping in repair those already erected, for regulating the public market, by appointing a Clerk thereof, or otherwise, to provide for the strict observation of the Sabbath, to appoint a Ranger of the public grounds, to appoint a constable or constables, City watches or patrols, and also to make such other rules and ordinances as to them shall seem meet, for the improvement and good government of the said City, and the said rules, regulations and ordinances, from time to time, to alter, change, amend and discontinue, as to the said Commissioners or a majority of them, shall appear necessary, and shall, also, have full power to enforce a compliance with and observance of such rules and regulations, by laying fines and penalties on those who shall refuse or neglect to conform to them, not exceeding five pounds."
Another act was passed in 1813, Page 24, Private Acts, amending the charter originally granted, which in the 4th Section enacts as follows: "That the Intendant of Police shall have a seat in the Board of Commissioners, and when *Page 52 
present shall preside therein. In his absence, the Board shall appoint a chairman pro tem.
On consideration of the facts in the case agreed, his Honor was of opinion, that the plaintiff was entitled to recover, and gave judgment accordingly, and the defendant appealed to this Court.
This action is brought, to recover the penalty of five dollars, imposed by the City authorities, for a violation of an ordinance made by them. The fact of the violation of the ordinance is not denied.
The first objection made by the defendant's Counsel, is an alleged variance between the ordinance, under which the action is brought, and the act of incorporation. A copy from the 3rd Section of that act accompanied the case. The language is "that the Commissioners and their successors in office c., are hereby incorporated into a body politic" c. The ordinance is, "at a meeting of the Intendant and Commissioners" c. The objection is, that the Intendant is not a Commissioner, and, therefore, the ordinance is void as not being passed by the proper authority. The cases cited by the Counsel at the Bar fully sustain his position. The Commissioners act under a special delegation of authority and their powers must be exercised in strict conformity thereto, and if not so done, their act is void. REX v. CROKE, Cowp. 26. If the Intendant, therefore, had no right, under the act of incorporation, to set with the Commissioners, and act with them, the ordinance is void, because it is not passed by the body, to whom the power is given. Several private acts have been passed by the Legislature. at different times, concerning the City of Raleigh. By the first Section of the act of 1803, Private Acts, Page 13, it *Page 53 
is provided, "That the government of the City of Raleigh, shall be vested in an Intendant and seven Commissioners" c. This act defines the duties of the Intendant, but assigns him no place among the Commissioners. The omission is supplied by the subsequent act of 1813, Private Acts of 1813, Page 24. By the 4th Section of that act, it is provided, "That the Intendant of Police shall have a seat in the Board of Commissioners, and when present, shall preside therein; in his absence, the Board shall appoint a chairman pro tempore." By this act then, the Intendant is constituted one of the Commissioners. What caused this difference between the two acts, with respect to the Intendant, we are not informed, but we presume it was induced, by the propriety of giving the Board a permanent head. Whatever it may have been, the latter act clearly makes the Intendant a member of the Board of Commissioners. This objection on the part of the defendant cannot be sustained.
It is further objected, that the act of the defendant, in selling his oats without having them first weighed, by the weigh-master, at the market balance, was not within the Equity of the ordinance.
By an equitable construction, a case not within the letter of an act is sometimes holden to be within its meaning, and sometimes the letter is restrained by an equitable construction. It is this Equity of which the defendant seeks to avail himself, for it is not denied, that he is within the letter of the ordinance.
BACON, in the 6th vol. of his Abridgement, Title's Statute, Page 386, gives a good rule by which the Equity of a Statute may be ascertained. It is, "to suppose the lawmaker present, and that you have asked him this question: Did you intend to comprehend this case? Then, you must yourself give such answer, as you imagine he, being an upright and reasonable man, would give."
Taking this to be a sound rule, we need not in this case, go through the mental process recommended, being of opinion *Page 54 
that the act complained of is within the letter and spirit of the ordinance. Bacon further states, Page 389, of the same Volume, that a Statute which concerns the public good, ought to be construed liberally.
The ordinance we are considering, is made for the good of the community, within which it has its operation.
The words embrace the act with which the defendant is charged, and unless it be unconstitutional, ought to be enforced.
This brings us to the third and last reason assigned by the defendant's counsel, why the judgment below should be reversed. It is contended, that the act is unconstitutional, because it is against common right, and in restraint of trade.
Justice BLACKSTONE, in treating of rights, after bringing into one view the great charters wrested, at different times, from the sovereign on the throne, observes, that the rights secured by them, may be said to be, "in a peculiar and emphatic manner, the rights of the people of England," 1st vol. 129; and these, he says, may be reduced to three principal or primary articles: The right of personal security; the right of personal liberty; and the right of private property. These constitute what are called commonrights, because they are common to all, and secured to all by the constitution. We do not perceive that this ordinance violates any of these rights. If it does, then the whole system of inspection laws of flour and tobacco, lumber and other articles, established by our Legislature, is in violation of them, and void. For, the Legislature can no more disregard, in its enactment, what the constitution forbids, than a corporation, its creature, can. The inspection laws require, that the articles to be inspected shall be carried to a particular place, and examined, and measured, and weighed.
Is the ordinance in restraint of trade? We think not. If so, and unsupported by any custom, it is void. Angel  Ames, 332. There is, however, a material difference between *Page 55 
acts in restraint of trade, and those for the regulation of trade; the latter are proper and often necessary. It is said, that it operates in restraint of trade, because it deprives the citizens at large of a privilege which they enjoyed before its passage, that of selling the produce of their farms in Raleigh, when and where they pleased; that it was a tax to be paid to the weigh-master, either by the producer or the consumer. The act of incorporation gives to the Commissioners power to make "such rules, orders, regulations, and "ordinances, as to them shall seem necessary, c., for regulating "the public market, by appointing a clerk,or other"wise, and also to make such other rules and ordinances, as "to them shall seem meet for the improvement and good "government of said city." The public market here meant, is the city of Raleigh, and is not confined to any one particular spot within it, and to regulate it, is to establish rules by which those who bring produce, or other articles, to sell therein, shall be governed. If it was deemed proper, by the Commissioners, that all articles enumerated in the ordinance, set forth in this case, should, before being sold, be carried to the public scales, and their weight there ascertained, they had authority to do so. It abridged the defendant of no right which he had previously enjoyed; because, if he sold his oats by weight, as he did, he would have had to have them weighed, and it was a convenience to him to have them weighed in bulk, and, after being weighed, he might sell them in any part of the market, or to whomsoever might be disposed to buy. These views are sustained by the case of NIGHTINGALE, Pet. 11. Pick. 108.
By an ordinance of the city authorities, it was ordained, "that the limits of Fanueil Hall Market, shall be the lower "floor of the building,c., and the street on each side "thereof called North Market street and South Market "street;" and, by a subsequent section, it is provided, "that "no inhabitant of the city of Boston, or of any town in the *Page 56 
"vicinity thereof, not offering, c., shall, at any season of the "year, without the permission of the clerk of Fanueil Hall "market, be suffered to occupy any stand, c., for the purpose "of vending commodities in either of the streets mentioned "in the first section of this ordinance," c. The petitioner violated any private rights, nor does it operate "as an improper restraint of trade, but is a wholesome regulation "of it." The case of STOKES  GILBERT v. CORPORATION OF NEW YORK, 14th Wendell, 87, is still more in point, deciding, substantially, all the objections raised here. The authorities passed an ordinance, imposing a penalty of five dollars upon any person who should sell any anthracite coal, within the city, without being first weighed by the weighmasters. The petitioner violated the ordinance. The objections raised by the petitioner's counsel embrace this case. The first was, that the Commissioners had no power, under their charter, or under the constitution, to pass the by-law in question. The Court ruled, that the case was clearly within the power of corporate regulation. These cases abundantly show, that the ordinance in question is constitutional, and that it is a corporate regulation. If this were not so, there is not a municipal corporation in the State, whose ordinances, regulating the mode and manner in which the traffic of a town shall be conducted, are not void.
It is said, further, that the commission to be paid to the weigh-master is a tax. Fees, such as are allowed by the ordinance in this case, are not a tax. In authorising the commissioners to pass such by-laws for the government of the city, as they might think necessary, it authorised the ordinance by which the office of weigh-master was created, and also authorised the payment of a salary, leaving to the Commissioners the power to say how much he should receive *Page 57 
and have. If the traffic is within the city, the buyers, in most cases, will be citizens and voters, and, if the ordinance is oppressive, they have the remedy in their own hands.
Judgment affirmed.